          Case 1:19-cr-10117-IT Document 581 Filed 10/30/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

______________________________

                              )
UNITED STATES OF AMERICA      )
                              )
     v.                       )            19-cr-10117-IT-9
                              )
PETER JAN SARTORIO,           )
                              )
     Defendant.               )
______________________________)


               ASSENTED-TO MOTION FOR RETURN OF PASSPORT

     The defendant, Peter Sartorio, through undersigned counsel,

hereby moves for the return of his United States passport, which

is in the custody of the United States Probation/Pretrial

Services Office.

     In support of this motion, the defendant states as follows.

     1.      On May 22, 2019, the defendant made his initial

appearance before United States District Judge Indira Talwani

and pleaded guilty to a one count Information, alleging a

violation of 18 U.S.C. § 1349.

     2.      As part of his release conditions, the Court ordered

that the defendant surrender his United States passport to the

United States Probation/Pretrial Services Office.

     3.      On October 11, 2019, the Court sentenced the defendant

to one year of probation, a $9,500 fine, and a $100 special

assessment.
          Case 1:19-cr-10117-IT Document 581 Filed 10/30/19 Page 2 of 3



     4.      The United States Probation/Pretrial Services Office

remains in possession of the defendant’s passport.

     Accordingly, the defendant respectfully requests that the

Court direct the United States Probation/Pretrial Services

Office to return his passport to him or undersigned counsel.

                                        Respectfully submitted,

                                        PETER JAN SARTORIO
                                        By his attorney,


                                        /s/ Peter K. Levitt
                                        Peter K. Levitt (BBO# 565761)
                                        DONNELLY, CONROY & GELHAAR, LLP
                                        260 Franklin St., Suite 1600
                                        Boston, Massachusetts 02110
                                        (617) 720-2880
Dated:     October 30, 2019             pkl@dcglaw.com


           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)

     Pursuant to Local Rule 7.1(a)(2), I hereby certify that

counsel for the defendant conferred with Assistant United States

Attorney Eric Rosen who assents to this motion.


                                           /s Peter K. Levitt
                                           Peter K. Levitt




                                       2
       Case 1:19-cr-10117-IT Document 581 Filed 10/30/19 Page 3 of 3



                        CERTIFICATE OF SERVICE

     I hereby certify that this document filed through the

ECF system will be sent electronically to the registered

participants as identified in the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-

registered participants.


Dated: October 30, 2019
                                        /s/ Peter K. Levitt
                                        Peter K. Levitt




                                    3
